Citation Nr: 0017169	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of multiple spinal taps, based on the disagreement with the 
initial award. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1994 to 
February 1997.

This appeal arises from a decision by the Medical and 
Regional Office Center in Wichita, Kansas, Department of 
Veterans Affairs (VA) Regional Office (RO).     


REMAND

The veteran submitted a claim for service connection for a 
back condition as well as headaches and other conditions in 
January 1997.  A February 1997 rating decision established 
service connection and a 10 percent evaluation for residuals 
of multiple spinal taps based on the veteran's service 
medical records.  The rating decision included the headaches 
in the residuals for which service connection was granted.  
The veteran submitted a notice of disagreement regarding the 
evaluation in July 1997.  While the statement of the case 
provided the veteran with the law and regulations to include 
the criteria for back pathology, he has not been provided 
with the criteria for headaches, despite the fact that he has 
been service-connected for it as part of the residuals of 
multiple spinal taps.  His appeal, also dated in July 1997, 
disagreed with the decision to include the headaches within 
the residuals rather than granting a separate evaluation for 
them.  

The United States Court of Appeals for Veterans Claims has 
held that a veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In this case, it does not appear that the RO has 
considered this holding.   

The August 1998 VA orthopedic examination report raised the 
possibility that some or all of the veteran's symptoms may be 
due to a spinal cord compression in the thoracic region.  The 
examiner recommended that the veteran be afforded thoracic X-
rays and a magnetic resonance imaging spectroscopy (MRI) of 
the thoracic region with gadolinium.  He further recommended 
that if the MRI were unremarkable that the veteran be 
referred to the chronic pain clinic for evaluation and 
possible treatment.  It is not clear whether any of the 
recommendations were carried out.  

The most recent VA records are dated in August 1998; the most 
recent private treatment records are dated in July 1997.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

For the above reasons the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, private or VA who 
treated the veteran for low back problems 
or headaches since August 1998.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO should ascertain whether the 
procedures recommended in the August 1998 
VA orthopedic examination were in fact 
carried out.  If so, the reports should 
be made a part of the record.  If not, 
the veteran should be provided a VA 
orthopedic examination, to include 
thoracic X-rays and a MRI of the thoracic 
spine.  If, and only if the veteran 
consents, the MRI should be performed 
with the use of gadolinium, to determine 
the nature and extent of all residuals of 
multiple spinal taps.  If the MRI is 
unremarkable the orthopedist should 
determine whether evaluation by the 
chronic pain clinic is necessary and 
explain why or why not.  The orthopedist 
should describe, in degrees, any 
limitation of motion.  All other 
indicated tests and studies determined by 
the orthopedist to be necessary are to be 
performed.  The claims folder is to be 
made available to the examiner prior to 
examination for use in the study of the 
case, and the report should reflect 
whether the claims folder has been 
reviewed.  Any neurological deficits 
should be noted and examined.  

The examiner is requested to comment on 
any thoracic spinal cord compression 
found and its relationship to the 
service-connected low back pain.  Any 
functional loss associated with the 
service-connected residuals such as 
reduced range of motion, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse should be noted.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also note if 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issue of entitlement to 
an increased rating for residuals of 
multiple spinal taps, to include 
consideration of a separate evaluation 
for headaches under Esteban.

After completion of the above development, the veteran's 
claim should be further reviewed.  If the determination is 
adverse, the veteran and his representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


